Case 3:20-bk-30290   Doc 58-2 Filed 10/23/20 Entered 10/23/20 11:32:30   Desc
                     Exhibit Exhibits To Plan Page 1 of 22
Case 3:20-bk-30290   Doc 58-2 Filed 10/23/20 Entered 10/23/20 11:32:30   Desc
                     Exhibit Exhibits To Plan Page 2 of 22
Case 3:20-bk-30290   Doc 58-2 Filed 10/23/20 Entered 10/23/20 11:32:30   Desc
                     Exhibit Exhibits To Plan Page 3 of 22
Case 3:20-bk-30290   Doc 58-2 Filed 10/23/20 Entered 10/23/20 11:32:30   Desc
                     Exhibit Exhibits To Plan Page 4 of 22
Case 3:20-bk-30290   Doc 58-2 Filed 10/23/20 Entered 10/23/20 11:32:30   Desc
                     Exhibit Exhibits To Plan Page 5 of 22
Case 3:20-bk-30290   Doc 58-2 Filed 10/23/20 Entered 10/23/20 11:32:30   Desc
                     Exhibit Exhibits To Plan Page 6 of 22
Case 3:20-bk-30290   Doc 58-2 Filed 10/23/20 Entered 10/23/20 11:32:30   Desc
                     Exhibit Exhibits To Plan Page 7 of 22
Case 3:20-bk-30290   Doc 58-2 Filed 10/23/20 Entered 10/23/20 11:32:30   Desc
                     Exhibit Exhibits To Plan Page 8 of 22
Case 3:20-bk-30290   Doc 58-2 Filed 10/23/20 Entered 10/23/20 11:32:30   Desc
                     Exhibit Exhibits To Plan Page 9 of 22
Case 3:20-bk-30290   Doc 58-2 Filed 10/23/20 Entered 10/23/20 11:32:30   Desc
                     Exhibit Exhibits To Plan Page 10 of 22
Case 3:20-bk-30290   Doc 58-2 Filed 10/23/20 Entered 10/23/20 11:32:30   Desc
                     Exhibit Exhibits To Plan Page 11 of 22
Case 3:20-bk-30290   Doc 58-2 Filed 10/23/20 Entered 10/23/20 11:32:30   Desc
                     Exhibit Exhibits To Plan Page 12 of 22
Case 3:20-bk-30290   Doc 58-2 Filed 10/23/20 Entered 10/23/20 11:32:30   Desc
                     Exhibit Exhibits To Plan Page 13 of 22
Case 3:20-bk-30290   Doc 58-2 Filed 10/23/20 Entered 10/23/20 11:32:30   Desc
                     Exhibit Exhibits To Plan Page 14 of 22
Case 3:20-bk-30290   Doc 58-2 Filed 10/23/20 Entered 10/23/20 11:32:30   Desc
                     Exhibit Exhibits To Plan Page 15 of 22
Case 3:20-bk-30290   Doc 58-2 Filed 10/23/20 Entered 10/23/20 11:32:30   Desc
                     Exhibit Exhibits To Plan Page 16 of 22
Case 3:20-bk-30290   Doc 58-2 Filed 10/23/20 Entered 10/23/20 11:32:30   Desc
                     Exhibit Exhibits To Plan Page 17 of 22
Case 3:20-bk-30290   Doc 58-2 Filed 10/23/20 Entered 10/23/20 11:32:30   Desc
                     Exhibit Exhibits To Plan Page 18 of 22
Case 3:20-bk-30290   Doc 58-2 Filed 10/23/20 Entered 10/23/20 11:32:30   Desc
                     Exhibit Exhibits To Plan Page 19 of 22
Case 3:20-bk-30290   Doc 58-2 Filed 10/23/20 Entered 10/23/20 11:32:30   Desc
                     Exhibit Exhibits To Plan Page 20 of 22
Case 3:20-bk-30290   Doc 58-2 Filed 10/23/20 Entered 10/23/20 11:32:30   Desc
                     Exhibit Exhibits To Plan Page 21 of 22
Case 3:20-bk-30290   Doc 58-2 Filed 10/23/20 Entered 10/23/20 11:32:30   Desc
                     Exhibit Exhibits To Plan Page 22 of 22
